Appeal by the defendant from a judgment of the County Court, Suffolk County (Braslow, J), rendered January 22, 2002, convicting him of sexual abuse in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues for the first time that the County Court erred in imposing a period of probation excess of that promised as part of the plea agreement, and that accordingly the period of probation should be reduced.
The defendant’s failure at the time of sentencing either to object to the County Court’s violation of the plea agreement or to attempt to withdraw his plea precludes the court from granting the relief requested (see People v Ifill, 108 AD2d 202 [1985]). Moreover, the promised sentence was illegal and any sentence promise at the time of the plea is, as a matter of law and strong public policy, conditioned upon, inter alia, it being lawful (see People v Selikoff, 35 NY2d 227, 238 [1974], cert denied 419 US 1122 [1975]). Florio, J.P., Krausman, Luciano, Townes and Rivera, JJ., concur.